Blandford, J.
The affidavit in this case is full, and contains all the allegations necessary to authorize a distress warrant for rent, and also to show that the landlords had a special lien on the crops made on the land rented by them to the tenants and a general lien on the property of the debtors; and such lien may be enforced by distress warrant for rent under §1977 of the Code, and not under §1991, as provided for other liens.
(a) Semble, that when the affidavit of the landlord is sufficiently full, his general and special lien may be enforced by distress warrant-for rent under §1977 of the Code, however illogical it may appear.
(b) The court erred in quashing the distress warrant in this case.
Judgment reversed.
J. M. DuPree ; E. Gf. Simmons, for plaintiff in error.
John W. Haygood; Guerry & Son, for defendant.